In a habeas corpus proceeding, relator appeals from an order of the Supreme Couit, Dutchess County, dated October 23,1961, which dismissed the writ, after a hearing, and remanded him to the custody of respondent. Order affirmed. (People ex rel. Powers v. Jackson, 14 A D 2d 974; People ex rel. Imbruglia V. Jackson, 8 A D 2d 651, affd. 9 N Y 2d 767; People ex rel. Pannone v. Fay, 16 A D 2d 946, mot. for iv. to opp. den. 12 N Y 2d 642; People v. Howell, 12 N Y 2d 723; People v. Aurigemma, 1 A D 2d 789; cf. People v. Aurigemma, 13 A D 2d 792, cert. den. 368 U. S. 969.) Ughetta, Acting P. J., Christ, Brennan, Hill and, Rabin, JJ., concur.